          Case 2:20-cv-01586-GMN-DJA Document 13 Filed 09/17/20 Page 1 of 40



1    NICHOLAS A. TRUTANICH
     United States Attorney
2    District of Nevada
3    Nevada Bar Number 13644

4    HOLLY A. VANCE
     Assistant United States Attorney
5    400 South Virginia Street, Suite 900
     Reno, Nevada 89501
6
     775-784-5438
7    holly.a.vance@usdoj.gov

8    Attorneys for Defendant/Respondent

9
                              UNITED STATES DISTRICT COURT
10
                                     DISTRICT OF NEVADA
11

12
     Jess Elijio Carranza, Jimmy Carter Kim,           Case No. 2:20-cv-01586-GMN-DJA
13
                    Plaintiffs/Petitioners,
14                                                     Motion to Dismiss and Response to
            v.                                         Petition for Writ of Habeas Corpus
15                                                     (ECF No. 1)
     Brian Koehn, Warden, Nevada Southern
16   Detention Center,

17                  Defendant/Respondent.

18

19          Petitioners have filed a habeas petition challenging their detention at the Nevada
20   Southern Detention Center (“NSDC”) as unconstitutional due to risks posed by COVID-
21   19. The Court lacks jurisdiction, however, to consider the petition, thereby warranting its
22   dismissal. Alternatively, the petition is unavailing on the merits and should be denied.
23                                        INTRODUCTION
24          Petitioners seek habeas relief, claiming their confinement at NSDC places them at
25   risk for contracting COVID-19 in violation of their Fifth Amendment right to due process.
26   According to Petitioners, NSDC officials have been “deliberately indifferent” and
27   “objectively reckless” in response to the COVID-19 pandemic, and NSDC’s response also
28
                                                   1
           Case 2:20-cv-01586-GMN-DJA Document 13 Filed 09/17/20 Page 2 of 40



1    constitutes “punishment.” Petitioners seek an order requiring Respondent to take steps to

2    resolve the alleged deficient protocols implemented by NSDC. Petitioners also ask the Court

3    to appoint an expert to visit NSDC and make recommendations about the “best practices”

4    for containing the spread of the virus. Alternatively, Petitioners request release from

5    confinement and “a court-mandated and supervised fact-finding of the actual conditions at

6    NSDC.”

7           For three reasons, the Court lacks jurisdiction to consider the habeas petition. First,

8    Petitioners challenge their conditions of confinement, not the fact or duration of their

9    confinement, and thus their claims are not cognizable in habeas. Second, Petitioners failed

10   to exhaust their administrative remedies, and alternative remedies are available to them.

11   Third, Petitioners lack standing to assert challenges on behalf of the entire population of

12   NSDC detainees, and individual NSDC detainees, who are not parties to this action.

13   Petitioners also lack standing to sue because they have not demonstrated “actual and

14   imminent” harm. Accordingly, the habeas petition fails for lack of jurisdiction and should

15   be dismissed.

16          Alternatively, the habeas petition is unavailing on the merits. Petitioners’ allegations

17   do not reflect at all the reality of what is happening at NSDC in response to COVID-19.

18   Nor do Petitioners acknowledge the significant efforts and measures taken by Respondent

19   to safeguard the health and well-being of NSDC detainees: mandatory screening and

20   quarantine protocols; extensive sanitization requirements; an abundant supply of personal

21   protective equipment; restricted-movement and social distancing requirements; and

22   limitations to visitations. Those protocols comply with the guidelines and recommendations

23   of The Centers for Disease Control and Prevention. Because NSDC has taken reasonable

24   steps to protect the safety and well-being of all detainees, including Petitioners, the habeas

25   petition fails on the merits and should be denied.

26   ///

27   ///

28
                                                    2
             Case 2:20-cv-01586-GMN-DJA Document 13 Filed 09/17/20 Page 3 of 40



1                                           BACKGROUND

2            NSDC is owned and operated by CoreCivic pursuant to a correctional services

3    agreement with the U.S. Immigration and Customs Enforcement (“ICE”) and the U.S.

4    Marshals Service (“USMS”). (Ex. A ¶ 2 1). NSDC houses both ICE immigration and USMS

5    criminal detainees. (Id.). These populations are housed separately and do not intermix

6    except under exceptional circumstances. (Id.). While NSDC has the ability to house 784

7    USMS detainees, on September 15, 2020, the facility was operating at approximately 69%

8    of that capacity, with only 544 USMS detainees. (Id. ¶ 10).

9            As of September 15, 2020, there was only one COVID-19 case at NSDC. (Id. ¶ 11).

10   This particular detainee was tested upon admission. (Id.). She is housed in the medical unit

11   and has had no contact with the detainee population, including Petitioners. (Id.).

12             NSDC’s testing and treatment protocol as it relates to Petitioners’ claims

13            Since the outbreak of COVID-19, CoreCivic’s Chief Medical Officer, Dr. K. Ivens,

14   M.D., has been working closely with infectious disease experts and correctional medical

15   professionals on the latest protocols to prevent the spread of the virus. (Ex. B ¶¶ 8, 10 2). Dr.

16   Ivens also monitors information from The Centers for Disease Control and Prevention

17   (“CDC”) on a daily basis and ensures that NSDC protocols comply with CDC guidelines

18   and recommendations. (Id. ¶¶ 10-11).

19            COVID-19 symptoms may include the following: fever or chills; cough, shortness of

20   breath or difficulty breathing; fatigue; muscle or body aches; headache; new loss of taste or

21   smell; sore throat; congestion or runny nose; nausea or vomiting; and diarrhea. (Id. ¶ 14).

22   Those symptoms, however, can mimic symptoms of other conditions such as the seasonal

23   flu and common cold. (Id. ¶ 15). For that reason, CoreCivic has developed protocols for

24   facility nursing staff to determine whether referral to a licensed independent provider

25   (“LIP”), such as a doctor or nurse practitioner, is necessary. (Id.).

26   1
         Exhibit A is the declaration of Respondent Warden B. Koehn.
27
     2
         Exhibit B is the declaration of Dr. K. Ivens.
28
                                                         3
           Case 2:20-cv-01586-GMN-DJA Document 13 Filed 09/17/20 Page 4 of 40



1           Following a nursing staff referral, LIPs evaluate detainees and determine whether

2    testing for COVID-19 is necessary based on verifiable symptoms, medical histories, CDC

3    guidelines, and the like. (Id. ¶ 16). If a detainee has a fever greater than 100.4 degrees,

4    CoreCivic policy is to test the detainee for COVID-19 unless there are no other symptoms

5    of COVID-19 present or there is an apparent source of infection other than COVID-19 that

6    could be causing the high temperature. (Id. ¶ 17). In that event, the detainee would be

7    treated for the underlying condition first, after which they would be re-evaluated for

8    COVID-19 symptoms to determine whether COVID-19 testing is necessary. (Id.). This does

9    not mean that a detainee must have a fever of 100.4 degrees or higher to be tested for

10   COVID-19. (Id. ¶ 18). Rather, it is one factor LIPs consider in determining whether, in their

11   clinical judgment, such testing is necessary. (Id.).

12          CoreCivic does not test detainees for COVID-19 upon request, but does so only

13   according to the procedures outlined above. (Id. ¶ 19). When detainees are tested for

14   COVID-19, they are moved to medical isolation to limit the spread of the disease while their

15   results are pending. (Id. ¶ 20). If their test comes back positive, they remain in medical

16   isolation for at least 10 days from the date of the test. (Id.).

17          There are no vaccines or cures for COVID-19. (Id. ¶ 21). All detainees who test

18   positive for COVID-19, or are awaiting test results, are treated according to existing clinical

19   criteria with acetaminophen or ibuprofen (to reduce fever and for headaches and other body

20   aches), fluids, and rest, and are evaluated by nursing staff (including temperature checks)

21   twice per day. (Id.). If hospitalization is required, NSDC has the ability to transport

22   detainees to Desert View Hospital in Pahrump. (Id.).

23          CoreCivic does not re-test detainees to determine whether they are ready to return

24   to the general population, as tests can remain positive for up to three months after the

25   detainees first test positive—well after the detainees have stopped being contagious. (Id.

26   ¶ 22). (See https://www.cdc.gov/coronavirus/2019-ncov/hcp/duration-isolation.html,

27   last accessed Sept. 14, 2020.) (Id.). For this reason, the CDC generally does not recommend

28
                                                       4
          Case 2:20-cv-01586-GMN-DJA Document 13 Filed 09/17/20 Page 5 of 40



1    re-testing persons who previously tested positive for COVID-19 within three months after

2    the date of symptom onset for the initial infection. (Id.).

3           Instead, CoreCivic keeps the detainee isolated for at least 10 days, releasing them to

4    general population when they have been without symptoms for three days without

5    medications. (Id. ¶ 23). This is consistent with CDC guidelines, which allow medical

6    isolation to be discontinued when (1) at least 10 days have passed since symptoms first

7    appeared (or since the first positive test if the detainee is asymptomatic), (2) at least 24 hours

8    have passed since the last fever without the use of fever-reducing medications, and (3)

9    symptoms      have    improved.      (Id.).   (See   https://www.cdc.gov/coronavirus/2019-

10   ncov/community/correction-detention/testing.html, last accessed Sept. 14, 2020.).

11                                  Petitioner Jess Elijio Carranza

12   A.    Criminal charges

13         Petitioner Jess Elijio Carranza is charged by indictment with one count of Felon in

14   Possession of a Firearm, in violation of 18 U.S.C. § 922(g). (Case No. 2:19-cr-310-RFB-

15   BNW, ECF no. 1). On December 4, 2019, Carranza was physically present in federal court

16   pursuant to a writ of habeas corpus and had his initial appearance on the indictment. (Id.,

17   ECF No. 7). Carranza was ordered detained and has remained in NSDC since that time.

18   (Id.). Carranza has not challenged his detention in his criminal case since his initial

19   appearance. Carranza also remains in State custody, under case number C-19-344450-1, for

20   assault with a deadly weapon, burglary while in possession of a firearm, and possession of

21   a stolen vehicle and property.

22   B.    Recent medical history

23          Carranza is a 37-year-old male who alleges he has type 1 diabetes and high blood

24   pressure, and that these conditions increase his risk of severe illness from COVID-19. (Ex.

25   B ¶ 25). He further alleges that he suffered symptoms, including head and body aches,

26   shortness of breath, and dry cough in early July 2020, and that he repeatedly requested to

27

28
                                                      5
              Case 2:20-cv-01586-GMN-DJA Document 13 Filed 09/17/20 Page 6 of 40



1    be tested for COVID-19, but that his requests were denied because he did not have a fever

2    of at least 100.4 degrees. (Id.).

3              Medical records show that Carranza has type 2 diabetes (non-insulin-dependent), as

4    well as high blood pressure. (Id. ¶ 26). Type 2 diabetes is recognized by the CDC as a

5    condition that places a person at higher risk of severe illness from COVID-19, and high

6    blood pressure is recognized by the CDC as a condition that may place a person at higher

7    risk of severe illness from COVID-19. (Id.). Carranza, however, has not suffered from any

8    such severe illness (or COVID-19) while at NSDC. (Id.).

9              Since his arrival at NSDC in December 2019, Carranza has been seen by medical

10   staff each time he has requested it. (Id. ¶ 27).

11             On June 13, 2020, Carranza was seen by Dr. Saavedra in the Diabetic Chronic Care

12   Clinic (“CCC”). (Id. ¶ 28). He did not have a fever or report any other symptoms at that

13   time, and his lungs were normal. (Id.). Dr. Saavedra reviewed Carranza’s Accuchecks and

14   diagnosed Carranza as having fair control of his diabetes (meaning his labs were less than

15   two percentage points above the normal range), and that his condition was

16   “unchanged/stable.” (Id.). Dr. Saavedra ordered further lab tests, adjusted Carranza’s

17   medications, advised him to keep exercising and avoid sugars, referred him to an eye

18   specialist for a diabetic eye exam, and scheduled him to return to the CCC in three months.

19   (Id.).

20             That same day, Carranza was seen by Dr. Saavedra in the Cardiac Chronic Care

21   Clinic for his high blood pressure. (Id. ¶ 29). He did not have a fever or report any other

22   symptoms at that time, and his lungs were normal. (Id.). His blood pressure was within the

23   “goal” limits for a patient under 60 years of age, and “unchanged” since his last CCC visit.

24   (Id.). Dr. Saavedra recommended that Carranza continue to exercise and limit his salt

25   intake, prescribed an additional blood pressure medication, and ordered that he have his

26   blood pressure checked once a week for three months. (Id.).

27

28
                                                        6
           Case 2:20-cv-01586-GMN-DJA Document 13 Filed 09/17/20 Page 7 of 40



1           On July 4, 2020, Carranza was evaluated by Nurse Powers for his complaint of

2    “catching a cold,” which he reported had started two days before. (Id. ¶ 30). He did not have

3    a fever, and did not report fatigue, headache, chills/fever, congestion/runny nose, cough,

4    or pain. (Id.). Nor did he have labored breathing, shortness of breath, or diminished lung

5    sounds. (Id.). Pursuant to the approved protocol, Nurse Powers recommended CCP

6    Caffeine Free (“CCP”), a cold medication that is a combination of an expectorant (to loosen

7    mucus in the lungs), a decongestant, and acetaminophen (for pain and fever), twice a day

8    for four days (which Dr. Rivas authorized). (Id.). She also instructed Carranza to return to

9    sick call if his symptoms persisted. (Id.).

10          Carranza, however, refused his evening dose of CCP on July 5, and did not report

11   to pill call for his morning dose of CCP on July 6, 7, or 8, 2020. (Id. ¶ 31).

12          On July 9, 2020, Carranza was evaluated by Nurse Krueger in his housing unit in

13   response to complaints of shortness of breath. (Id. ¶ 32). When Carranza approached the

14   nurse without a facemask, she asked him to put one on, but he responded that he could not

15   breathe with it on. (Id.). Carranza otherwise denied any shortness of breath, and his

16   respirations were even and non-labored. (Id.). He reported he felt well, and denied any other

17   symptoms. (Id.).

18          In accordance with the established protocol set forth above, Carranza’s symptoms

19   on July 4 and July 9, 2020 did not warrant testing for COVID-19. (Id. ¶ 33). He did not

20   submit any other written Sick Call Requests for symptoms related to COVID-19 or asking

21   to be tested for COVID-19 in July 2020, or at any time since then. (Id.). Facility nursing

22   staff responded promptly and appropriately to all Sick Call Requests he did submit during

23   that timeframe. (Id.).

24          Dr. Ivens has reviewed Carranza’s medical records and concluded that his health

25   conditions are being appropriately controlled at the facility. (Id. ¶¶ 26, 34).

26   ///

27   ///

28
                                                     7
           Case 2:20-cv-01586-GMN-DJA Document 13 Filed 09/17/20 Page 8 of 40



1                                    Petitioner Jimmy Carter Kim

2    A.     Criminal charges

3           Petitioner Jimmy Carter Kim is charged by complaint with Kidnapping, in violation

4    of 18 U.S. §§ 1201(a)(1) and (g), Sexual Exploitation of Children, in violation of 18 U.S.C.

5    §§ 2251(a) and (e). (Case No. 2:18-mj-836-DJA, ECF No. 1). On September 28, 2018, Kim

6    was physically present in federal court pursuant to a writ of habeas corpus and had his initial

7    appearance on the complaint. (Id., ECF No. 7). Kim submitted on the issue of detention

8    and was ordered detained. (Id.). Kim has remained in NSDC since that time. (Id.). His

9    preliminary hearing is currently set for October 16, 2020. (Id., ECF No. 35). Kim has not

10   challenged his detention in his criminal case. He also remains in State custody, under case

11   number C-16-313094-1, where he is charged with numerous additional sex offenses.

12   B.     Recent medical history

13           Kim is a 31-year-old male who alleges he tested positive for COVID-19, was kept in

14   medical isolation for 14 days, and was returned to his housing unit without being re-tested.

15   (Ex. B ¶ 35). He further alleges that, in early July, he collapsed on the floor in medical after

16   he tested positive, and that his symptoms included fever, chest pains, dry mouth, fatigue,

17   head and body aches, difficulty breathing, stiff joints, lock jaw, and that his arms and legs

18   were “seizing up.” (Id.). Kim alleges he had to be picked up off the floor and placed in a

19   wheelchair to be taken to medical isolation, and that staff did not give him any medicine to

20   treat his symptoms or schedule him to see a doctor while he was in isolation. (Id.).

21           Kim has no history of any conditions that place him at increased risk of severe illness

22   from COVID-19 pursuant to CDC guidelines, and he has suffered no such severe illness.

23   (Id. ¶ 36).

24           On July 4, 2020, Kim was evaluated by Nurse Powers for his complaint of “catching

25   a cold,” which he reported had started two days before. (Id. ¶ 37). He reported congestion,

26   sneezing, and headache, but did not have a fever at that time, and did not report fatigue,

27   chills/fever, congestion, cough, or pain. (Id.). Nor did he have labored breathing, shortness

28
                                                     8
          Case 2:20-cv-01586-GMN-DJA Document 13 Filed 09/17/20 Page 9 of 40



1    of breath, or diminished lung sounds. (Id.). Pursuant to the approved protocol, Nurse

2    Powers recommended CCP twice a day for four days (which Dr. Rivas authorized), and

3    told Kim to return to sick call if his symptoms persisted. (Id.).

4           Kim, however, refused his morning dose of CCP on July 5, and was inconsistent in

5    taking it over the next three days, taking only his evening dose on July 5 and his morning

6    and evening doses on July 7, 2020. (Id. ¶ 38).

7           On July 6, 2020, Health Services Administrator (“HSA”) Holley evaluated Kim in

8    his housing unit, and noted he had a temperature of 99.6 degrees. (Id. ¶ 39). Kim was then

9    taken to the medical unit, where he denied having any symptoms and said his temperature

10   was probably due to the fact that he was wearing three shirts at the time his temperature

11   was taken. (Id.). Nevertheless, Kim was tested for COVID-19. (Id.). On July 8, 2020, he was

12   confirmed positive for COVID-19. (Id. ¶ 40).

13          On July 9, 2020, Kim reported to Nurse Practitioner (“NP”) Peterson that he felt

14   well, and he denied fever, chills, cough, and shortness of breath. (Id. ¶ 41). He also

15   complained to NP Peterson that he was singled out for testing, while other detainees in his

16   pod were not tested. (Id.).

17          On July 20, 2020, Kim was seen by Dr. Rivas. (Id. ¶ 42). He denied having any

18   symptoms whatsoever while in isolation, and specifically denied any fever, chills, chest

19   pain, shortness of breath, changes in taste or smell, or other pertinent symptoms. (Id.). He

20   reported having no concerns at that time. (Id.). Dr. Rivas therefore cleared Kim to return to

21   his housing unit, but did not order that he be re-tested consistent with the procedures

22   outlined above. (Id.).

23          Kim’s symptoms on July 4, 2020, did not warrant testing for COVID-19. (Id. ¶ 43).

24   He has not submitted any written Sick Call Requests since then for symptoms related to

25   COVID-19 or for any other purpose. (Id.). There is no record in his medical file of his having

26   collapsed on the floor and been placed in a wheelchair at any time before or after he tested

27

28
                                                      9
          Case 2:20-cv-01586-GMN-DJA Document 13 Filed 09/17/20 Page 10 of 40



1    positive for COVID-19. (Id.). If that had occurred, a progress note detailing the medical care

2    he received as a result would have been created in his medical file. (Id.).

3           There is no evidence that Kim has suffered any form of severe illness—or any

4    symptoms of any sort other than a mild fever—from COVID-19, including residual issues.

5    (Id. ¶ 44). He has no history of any medical conditions that place him at increased risk. (Id.).

6    Although it is not yet clear that a person cannot contract COVID-19 for a second time after

7    recovering from it once, it is also not clear that a person can do so. (Id.).

8           Dr. Ivens has reviewed Kim’s medical records and concluded that his health

9    conditions are being appropriately controlled at NSDC. (Id. ¶¶ 36, 45).

10                                           ARGUMENT

11   A.    Petitioners’ claims are not cognizable in habeas.

12         Habeas is not the proper vehicle to challenge a detainee’s conditions of confinement.

13   See Nelson v. Campbell, 541 U.S. 637, 643 (2004) (“[C]onstitutional claims that merely

14   challenge the conditions of [] confinement, whether the inmate seeks monetary relief or

15   injunctive relief, fall outside [the] core [of habeas corpus relief].”); Nettles v. Grounds, 830

16   F.3d 922, 933 (9th Cir. 2016) (rejecting habeas as the proper remedy to raise a constitutional

17   challenge to the failure to sequester inmates with AIDS from the general prison population).

18   On the contrary, habeas is available only to detainees who challenge the lawfulness or

19   duration of their detention. See Muhammad v. Close, 540 U.S. 749, 750 (2004) (“Challenges

20   to the validity of any confinement or to particulars affecting its duration are the province of

21   habeas corpus.”); Craig v. McCarthy, 883 F.2d 1023 (9th Cir. 1989) (“[A] prisoner’s

22   complaints that terms and conditions of his confinement constitute cruel and unusual

23   punishment, violate due process, or abridge constitutionally protected privacy interests are

24   not redressable by a habeas petition.”).

25         Moreover, where an inmate alleges that his confinement poses a substantial risk of

26   serious harm to his health, the claim is properly raised in a civil rights action. See

27   Muhammad, 540 U.S. at 750 (requests for relief relating to the circumstances of confinement

28
                                                     10
          Case 2:20-cv-01586-GMN-DJA Document 13 Filed 09/17/20 Page 11 of 40



1    may be presented in a civil rights action, while challenges to the validity of any confinement

2    or to particulars affecting its duration are the province of habeas corpus); Nelson, 541 U.S.

3    at 643 (claims challenging the conditions of confinement “fall outside of th[e] core [of

4    habeas corpus]” and may be brought in a civil rights action); Preiser v. Rodriguez, 411 U.S.

5    475, 499 (1973). (“a [42 U.S.C.] § 1983 action is a proper remedy for a state prisoner who

6    is making a constitutional challenge to the conditions of his prison life, but not to the fact

7    or length of his custody”); Hutcherson v. Riley, 468 F.3d 750, 754 (11th Cir. 2006) (“The line

8    of demarcation between a § 1983 civil rights action and a § 2254 habeas claim is based on

9    the effect of the claim on the inmate’s conviction and/or sentence.”).

10         Here, the habeas petition makes it clear that Petitioners are challenging the

11   conditions—rather than the validity—of their confinement:

12
        • The habeas petition’s heading III is entitled “Conditions at NSDC.” (ECF No. 1 p. 6)
13        (emphasis added);

14      • “Below is a summary of current conditions at NSDC relevant to this petition.” (Id. p.
           7) (emphasis added);
15

16      • The habeas petition requests the following order: “If Constitutional conditions of
           confinement cannot be established, order Petitioners’ [sic] released pending trial.”) (Id.
17         at 21) (emphasis added);
18      • The habeas petition requests the following order: “Court-ordered and supervised fact-
19         finding of the actual conditions at NSDC.”) (Id.) (emphasis added);

20      • “[Dr. Magner] further recommends that precautions be taken to ensure that these
           measures do not result in deterioration of conditions for detainees[.]”) (Id. p. 6)
21         (emphasis added);
22
        • “Petitioners are also subject to more restrictive conditions of confinement than they
23         would otherwise be because the facility must continually quarantine/cohort and un-
           quarantine affected units and individuals.”) (Id. at 18) (emphasis added).
24

25         Because the habeas petition challenges conditions of confinement rather than the

26   legality or duration of Petitioners’ sentences, the Court lacks jurisdiction to consider their

27   claims. Accordingly, the petition fails for lack of jurisdiction and should be dismissed. See

28
                                                    11
          Case 2:20-cv-01586-GMN-DJA Document 13 Filed 09/17/20 Page 12 of 40



1    Shook v. Apker, 472 F. App’x 702, 702-03 (9th Cir. 2012) (affirming dismissal of petition

2    raising claims of inadequate medical care under habeas statute); Dawson v. Asher, 2020 WL

3    1704324, at *8 (W.D. Wash. Apr. 8, 2020) (“The basis for Petitioners’ claim rests on specific

4    conditions within the NWDC that Petitioners allege expose them to a greater risk of

5    contracting COVID-19 … Petitioners do not raise any separate challenge to the authority

6    under which they were detained or the length of their detention.”); Wilson v. Ponce, 2020

7    WL 3053375, at *10 (C.D. Cal. June 8, 2020) (denying habeas relief for alleged conditions-

8    of-confinement claims stemming from COVID-19); Alvarez v. Larose, 2020 WL 2315807, at

9    *3 (S.D. Cal. May 9, 2020) (holding that habeas petition was not proper because the

10   petitioners’ claims “[were] based solely on the current conditions…given the COVID-19

11   pandemic”). 3

12   B.    Petitioners failed to exhaust their administrative remedies.

13         To seek habeas relief, “a petitioner must first, ‘as a prudential matter,’ exhaust his or

14   her available administrative remedies.” Singh v. Napolitano, 649 F.3d 899, 900 (9th Cir.

15   2010). Requiring a prisoner to exhaust remedies aids judicial review “by allowing the

16   appropriate development of a factual record in an expert forum.” Ruviwat v. Smith, 701 F.2d

17   844, 845 (9th Cir. 1983). Exhaustion conserves “the court’s time because of the possibility

18   that the relief applied for may be granted at the administrative level.” Id. Exhaustion also

19   “protects ‘administrative agency authority’” and gives an agency “an opportunity to correct

20   its own mistakes with respect to the programs it administers before it is haled into federal

21   court.” Woodford v. Ngo, 548 U.S. 81, 89 (2006).

22         The Prison Litigation Reform Act (“PLRA”) also imposes an exhaustion

23   requirement. See Porter v. Nussle, 534 U.S. 516, 519 (2002) (The PLRA requires “prisoners

24   who claim denial of their federal rights while incarcerated to exhaust prison grievance

25
     3
      Respondent is aware of at least one decision to the contrary in this Circuit. See Alvarez v.
26
     Larose, 2020 WL 3053193, at *3 n. 1 (S.D. Cal. June 7, 2020 (“Plaintiff may bring either
27   kind of challenge—‘fact or duration of confinement’ or conditions of confinement—in a
     habeas proceeding.” (emphasis added).
28
                                                    12
          Case 2:20-cv-01586-GMN-DJA Document 13 Filed 09/17/20 Page 13 of 40



1    procedures before seeking judicial relief.”). Specifically, the PLRA provides: “No action

2    shall be brought with respect to prison conditions under … any … Federal law, by a prisoner

3    confined in any jail, prison, or other correctional facility until such administrative remedies

4    as are available are exhausted.” 42 U.S.C. § 1997e(a); see also Woodford, 548 U.S. at 85

5    (‘Exhaustion … is mandatory.”). The PLRA’s mandatory exhaustion requirement applies

6    equally to pretrial criminal detainees. 42 U.S.C. § 1997e(h). Indeed, the provision applies

7    to “all inmate suits about prison life[.]” Porter, 534 U.S. at 532.

8          Exhaustion requires compliance with “all steps” of the facility’s grievance system.

9    Woodford, 548 U.S. at 88, 90-91. Strict compliance is necessary so officials are alerted to “the

10   nature of the wrong for which redress [is] sought” and can “take corrective action where

11   appropriate.” Fuqua v. Ryan, 890 F.3d 838, 844 (9th Cir. 2018). Claims that are not properly

12   and fully exhausted before filing suit are barred. Jones v. Bock, 549 U.S. 199, 211 (2007);

13   McKinney v. Carey, 311 F.3d 1198, 1199-1201 (9th Cir. 2002). “This exhaustion obligation

14   is mandatory—there are no futility or other judicially-created exceptions to the statutory

15   exhaustions requirements.” Valentine v. Collier, 956 F.3d 797 (5th Cir. 2020). Nor is a

16   detainee or inmate excused from complying with a facility’s grievance process because of

17   the “special circumstances of the COVID-19 crisis.” Id.; Marlowe v. LeBlanc, 2020 WL

18   2043425, at *3 (5th Cir. Apr. 27, 2020).

19         Here, NSDC has a grievance process available to its detainees. (Ex. A ¶ 104).

20   Petitioners, however, declined to utilize that process to raise their habeas claims. (Id. ¶¶ 105-

21   06). Because they failed to exhaust their administrative remedies, their habeas petition fails

22   for lack of jurisdiction and should be dismissed. See United States v. Tomlinson, 2020 WL

23   1935522, at *1 (D. Ariz. Apr. 22, 2020) (denying federal prisoner’s request for early release

24   for failure to exhaust administrative remedies in accordance with 18 U.S.C.

25   § 3582(c)(1)(A)(i)); Shaw v. Bank of Am. Corp., 946 F.3d 533, 541 (9th Cir. 2019)

26   (“[S]tatutorily-provided exhaustion requirements deprive the court of jurisdiction and, thus,

27   preclude any exercise of jurisdiction by the Court.”).

28
                                                     13
          Case 2:20-cv-01586-GMN-DJA Document 13 Filed 09/17/20 Page 14 of 40



1    C.    Petitioners have adequate remedies available at law.

2          Injunctive relief is not available when there is an adequate remedy available at law.

3    Matthews v. Rodgers, 284 U.S. 521, 525 (1932) (injunctive relief is not available in federal

4    court “in any case where plain, adequate and complete remedy may be had at law”); Dillon

5    v. Montana, 634 F.2d 463, 466 (9th Cir. 1980). Moreover, courts abstain from considering

6    pretrial habeas petitions if the issues raised may be resolved by other procedures available

7    in the pending criminal case. Fay v. Noia, 372 U.S. 391, 417-20 (1963).

8          Here, Petitioners are precluded from obtaining injunctive relief via habeas because

9    other avenues of relief are available to them. First, Petitioners could have, and indeed

10   procedurally should have, pursued grievance procedures at NSDC in accordance with the

11   PLRA, as argued above. They have failed to do so. Second, Petitioners may seek relief

12   under the Bail Reform Act. That provision expressly authorizes the district court handling

13   a criminal matter to consider, and even reconsider, an individual defendant’s health when

14   deciding whether to detain him or her pending trial. 18 U.S.C. § 3142(f)(2)(B) (“The hearing

15   may be reopened, before or after a determination by the judicial officer, at any time before

16   trial if the judicial officer finds that information exists that was not known to the movant at

17   the time of the hearing and that has a material bearing on the issue whether there are

18   conditions of release that will reasonably assure the appearance of such person as required

19   and the safety of any other person and the community.”). Third, Petitioners may file a civil

20   rights action challenging the conditions of their confinement. See Preiser, 411 U.S. at 499 (“a

21   [42 U.S.C.] § 1983 action is a proper remedy for a state prisoner who is making a

22   constitutional challenge to the conditions of his prison life, but not to the fact or length of

23   his custody”); Barroca v. Maggy, 84 F. App’x 849, 850 (9th Cir. 2003) (affirming district

24   court’s dismissal order that construed habeas petition seeking emergency medical care as

25   civil rights complaint). Because other avenues of relief are available to Petitioners, they are

26   precluded from challenging the conditions of their confinement through habeas. See Reese v.

27   Warden Philadelphia FDC, 904 F.3d 244, 246-48 (3d Cir. 2018) (holding that habeas is an

28
                                                    14
          Case 2:20-cv-01586-GMN-DJA Document 13 Filed 09/17/20 Page 15 of 40



1    inappropriate collateral attack when pretrial detainees can seek release in their pending

2    criminal cases).

3    D.    Petitioners cannot establish standing.

4          Article III of the Constitution limits the jurisdiction of the federal courts to certain

5    “cases” and “controversies.” Clapper v. Amnesty Int’l USA, 568 U.S. 398 (2013). Petitioners

6    are required to satisfy three elements to establish standing to sue in federal court: 1) an

7    “injury in fact” that is “concrete and particularized” and “actual and imminent”; 2) the

8    injury is “fairly traceable” to defendant’s conduct; and 3) the injury can be redressed through

9    adjudication. Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1547 (2016). Where a plaintiff lacks

10   standing, the action fails for lack of jurisdiction because there is no “case or controversy.”

11   City of Oakland v. Lynch, 798 F.3d 1159, 1163 (9th Cir. 2015). Here, Petitioners lack standing

12   in two respects.

13         First, Petitioners make a number of allegations about the conditions of confinement

14   at NSDC, but fail to allege, or demonstrate, that those conditions are peculiar to them, or

15   that they sustained harm from those conditions. Instead, they allege that the conditions are

16   impacting the entire inmate population at NSDC, and certain unnamed inmates, who are

17   not parties to this action. See, e.g., ECF No. 1 p. 7 (“The NSDC increases the risk of infection

18   for detainees in a number of ways[.]”); Id. p. 8 (“a detainee reported that he had just been

19   released from quarantine—where he had been placed after exhibiting symptoms but without

20   being tested) (emphasis in original); Id. (“Numerous detainees in Unit G4 fell ill and

21   requested testing during this time but were denied.”); Id. at 11 (“At least one detainee

22   reported watching a COVID-19 positive detainee being removed from his unit and his bunk

23   was not being sanitized after.”); Id. at 13 (“[O]ne detainee’s appointment to have an infected

24   tooth extracted has been repeatedly cancelled, as was another’s x-ray appointment. A

25   female detainee’s appointment for an MRI and surgical referral was repeatedly cancelled

26   despite a breast mass and discharge.”).

27

28
                                                    15
          Case 2:20-cv-01586-GMN-DJA Document 13 Filed 09/17/20 Page 16 of 40



1          Petitioners are precluded, however, from asserting challenges based on the

2    experiences of other inmates at NSDC or the entire inmate population as a whole,

3    particularly where Petitioners have neither alleged, nor demonstrated, that they suffer from

4    the purported harm associated with those groups. Accordingly, Petitioners lack standing to

5    sue and their habeas petition should be dismissed. See Steel Co. v. Citizens for a Better Env’t,

6    523 U.S. 83, 101-02 (1988) (“[F]ederal courts must hesitate before resolving a controversy,

7    even one within their constitutional power to resolve, on the basis of the rights of third

8    persons not parties to the litigation. Such a concern cuts to the heart of the case-and-

9    controversy of Article III. Courts should not adjudicate rights unnecessarily; the real parties

10   in interest in an adversarial system are usually the best proponents of their own rights.”).

11         Second, Petitioners have failed to demonstrate an “actual and imminent” harm based

12   on COVID-19. They have not established that the virus has spread throughout the facility,

13   nor have they shown that the detainee population at NSDC is at risk for contracting the

14   virus. Instead, they merely speculate with bald, unsubstantiated assertions that detention at

15   NSDC increases the risk of COVID-19 infection for all detainees at the facility. Petitioners

16   ignore, however, the significant safety measures implemented by NSDC that dramatically

17   reduce any risk of harm. Moreover, the effectiveness of NSDC’s protocols is demonstrated

18   by the fact that, as of September 15, 2020, there was only one COVID-19 case at NSDC.

19   More significantly, that person has not had any contact with any detainee in the facility,

20   thereby establishing that there is no risk of harm to anyone at NSDC.

21         Petitioners’ request for a “Court-mandated and supervised fact-finding of the actual

22   conditions at NSDC” (ECF No. 1 p. 21) further confirms that there is no “actual and

23   imminent harm” at the facility. If the conditions at NSDC are as unsafe as Petitioners claim,

24   they would not need a “fact-finding” to determine what those “actual conditions” are. Their

25   request makes it clear that in fact they do not know what NSDC’s current conditions are.

26   Under the circumstances, they have no basis for alleging, or demonstrating, that the

27   conditions are unconstitutional.

28
                                                    16
          Case 2:20-cv-01586-GMN-DJA Document 13 Filed 09/17/20 Page 17 of 40



1          Petitioners’ request that an expert visit NSDC and “make recommendations to the

2    Court about best practices for containing the spread of COVID-19” (id. at 18) is equally

3    problematic. If Petitioners do not yet know what the “best practices” are for containing

4    COVID-19, then surely they have no basis for challenging NSDC’s current protocols.

5    Indeed, their request for an expert and Court “fact-finding” is nothing more than a fishing

6    expedition—clearly, an inappropriate justification to warrant habeas relief. See Lucero-

7    Gonzalez v. Kline, 2020 WL 2987002, at *9 n. 24 (D. Ariz. June 2, 2020) (“that plaintiff seeks

8    an expert to determine ‘whether’ Defendants have violated their rights smacks of a fishing

9    expedition”).

10         In short, Petitioners have failed to establish an “actual and imminent harm” at NSDC

11   based on COVID-19—to either themselves or other detainees. Because Petitioners’

12   allegations of harm are hypothetical, they lack standing to bring this action.

13
     E.    Petitioners must seek release through the Bail Reform Act and/or the PLRA.
14         In their prayer for relief, Petitioners request the following from the Court: “If
15   Constitutional conditions of confinement cannot be established, order Petitioners’ [sic]
16   released pending trial.” (ECF No. 1 p. 21). Release, however, is an improper remedy for a
17   conditions-of-confinement claim. When a petitioner successfully challenges the conditions
18   of his confinement, he is entitled to “a judicially mandated change in conditions and/or an
19   award of damages, but not release from confinement.” Crawford v. Bell, 599 F.2d 890, 892
20   (9th Cir. 1979). 4
21         Moreover, habeas relief is improper where detainees may seek relief in their criminal
22   cases. See Reese v. Warden Philadelphia FDC, 904 F.3d 244, 246-48 (3d Cir. 2018) (joining the
23   holdings of the Fifth and Seventh Circuits that “a federal detainee’s request for release
24   pending trial can only be considered under the Bail Reform Act and not under a § 2241
25

26   4
       The fact that release is requested as an alternative remedy does not transform the pleading
27   into a proper habeas petition. Instead, the petition is really a conditions-of-confinement
     claim that includes an improper request for remedy.
28
                                                   17
          Case 2:20-cv-01586-GMN-DJA Document 13 Filed 09/17/20 Page 18 of 40



1    petition for habeas relief”); Medina v. Choate, 875 F.3d 1025, 1029 (10th Cir. 2017) (adopting

2    “the general rule that § 2241 is not a proper avenue of relief for federal prisoners awaiting

3    federal trial”). Here, Petitioners have two avenues of relief in their criminal cases: the Bail

4    Reform Act and the PLRA.

5          Under the Bail Reform Act, a pretrial detainee can seek release pending trial where a

6    “judicial officer” may consider, among other things, the individual “characteristics” of the

7    defendant and his or her “physical and mental condition.” 18 U.S.C. § 3142(g)(3)(A). Under

8    the PLRA, a three-judge court is authorized to consider and order the release of an inmate.

9    18 U.S.C. § 3626(a)(3)(B). The PLRA’s release provision divests this Court of authority to

10   release Petitioners in habeas. See Alvarez v. Larose, 445 F. Supp. 3d 861, 864 (S.D. Cal. 2020)

11   (holding “the PLRA applies to Plaintiffs’ claims and divests the Court of authority to grant”

12   their “release”).

13
     F.    The request for declaratory relief is redundant and unnecessary.
14         The habeas petition requests an order “declaring the current conditions at NSDC
15   unconstitutional[.]” (ECF No. 1 p. 18). That request, however, will be decided, if at all, as
16   part of Petitioners’ Fifth Amendment claim, which specifically challenges the conditions at
17   NSDC as unconstitutional due to COVID-19. Because the Court will necessarily resolve
18   the request for declaratory relief when it rules on the Fifth Amendment claim, the
19   declaratory-relief request is redundant and serves no purpose. Accordingly, the request
20   should be dismissed. See Clifford v. Geico Ca. Co., 428 F. Supp. 3d 317, 326 (D. Nev. 2019)
21   (“Declaratory relief should be denied where it is redundant or where it will serve no purpose
22   in clarifying the dispute between the parties.”); Fosmire v. Progressive Max. Ins. Co., 2020 WL
23   3489595, at *5 (W.D. Wash. Aug. 31, 2010) (dismissing a claim for declaratory relief
24   regarding the defendant’s obligations under a contract because it was duplicative of the
25   plaintiff’s breach of contract claim).
26

27

28
                                                    18
          Case 2:20-cv-01586-GMN-DJA Document 13 Filed 09/17/20 Page 19 of 40



1    G.    The docket does not demonstrate that the Court has authorized the appointment
           of the Federal Public Defender’s Office to represent Petitioners in this action.
2

3          The Federal Public Defender’s Office (“FPD”) filed this habeas petition on behalf of

4    Petitioners. (ECF No. 1). The record does not reflect, however, that the FPD followed the

5    mandatory protocol set forth in 18 U.S.C. § 3006A(2)(B). That statute permits the Court to

6    provide representation “for any financially eligible person” who “is seeking relief under [28

7    U.S.C.] section 2241” when the Court “determines that the interests of justice so require[.]”

8    18 U.S.C. § 3006A(2). The “interests of justice” standard requires the Court to “evaluate

9    the likelihood of success on the merits as well as the ability of the petitioner to articulate his

10   claims pro se in light of the complexity of the legal issues involved.” Weygandt v. Look, 718

11   F.2d 952, 954 (9th Cir. 1983); see also United States v. Fitch, 2018 WL 1915077, at *3 (D. Nev.

12   April 23, 2018) (discussing the interests of justice standard and denying the appointment of

13   counsel in a habeas case); Keller v. Baca, 2016 WL 11696860, at *1 (D. Nev. July 19, 2016)

14   (same).

15         Here, the docket does not demonstrate that the FPD has followed the steps required

16   by 18 U.S.C. § 3006A(2). Under the circumstances, dismissal of the petition may be

17   warranted. See also Keller, 2016 WL 11696860, at *1 (“Petitioner has no constitutional right

18   to appointed counsel in a federal habeas proceeding.”).

19   H.    Petitioners’ conditions of confinement do not violate the Fifth Amendment.

20         Even if the Court finds Petitioners can somehow overcome the multiple jurisdictional

21   infirmities identified above, it should nevertheless deny the petition on the merits.

22   Petitioners argue that Respondent violated their right to due process under the Fifth

23   Amendment in two ways: 1) by failing to take objectively reasonable measures to protect

24   them from COVID-19, and 2) by imposing conditions of confinement that amount to

25   punishment. (ECF No. 1 pp. 16-17). Neither argument has merit.

26   ///

27   ///

28
                                                     19
          Case 2:20-cv-01586-GMN-DJA Document 13 Filed 09/17/20 Page 20 of 40



1          1.     The habeas petition fails because the evidence offered does not support the
                  claims.
2

3          Petitioners have included two declarations—one from Karla D. Magner and the other

4    from Brie Williams—to support their habeas petition. (ECF No. 1 pp. 6-7). For three

5    reasons, the Court should disregard those declarations. First, Magner and Willams make

6    only general statements about COVID-19 as it relates to prisons and detention facilities.

7    Neither witness includes any discussion at all about NSDC in particular or Petitioners

8    specifically. Thus, their comments are not germane to assessing NSDC’s response to

9    COVID-19 or Petitioners’ allegations. Second, Magner and Williams have not visited

10   NSDC or otherwise personally observed NSDC operations during the pandemic. It follows

11   that neither witness has personal knowledge about the conditions of confinement at the

12   facility. Third, Magner’s declaration is dated May 8, 2020 and Williams’ declaration is

13   dated May 7, 2020. Because their declarations are more than four months old, the witnesses

14   cannot speak to the pivotal issue here—the effectiveness of the current COVID-19 protocols

15   at NSDC. The Magner and Williams declarations thus have no bearing on the questions at

16   issue in this action. Accordingly, the Court should disregard the declarations and dismiss

17   the habeas petition. See Habeas Rule 4 (“If it plainly appears from the petition and any

18   attached exhibits that the petitioner is not entitled to relief in the district court, the judge

19   must dismiss the petition and direct the clerk to notify the petitioner.”) (emphasis added);

20   Schulp v. Delo, 513 U.S. 298, 332 (1995) (allowing district courts to consider the credibility

21   and reliability of declarations submitted with habeas petitions).

22         The habeas petition also cites, and relies on, a declaration from Michele Blackwill,

23   an FPD investigator. (ECF No. 1 p. 7 n. 21). The referenced declaration, however, is neither

24   attached to the habeas petition nor otherwise offered for consideration. The Court should

25   thus disregard the allegations that are purportedly based on the missing declaration. See

26   Habeas Rule 4; Schulp, 513 U.S. at 332. Lastly, Petitioners cite as support for their petition:

27   “court proceeding[s], court filings, and informal testing reports provided by the USMS.”

28
                                                    20
          Case 2:20-cv-01586-GMN-DJA Document 13 Filed 09/17/20 Page 21 of 40



1    (Id. p. 7). But Petitioners do not identify which allegations in the petition derive from those

2    sources. Nor do Petitioners provide citations to those purported sources to allow

3    Respondent to meaningfully assess and respond to them. Under the circumstances, the

4    Court should disregard the allegations that purportedly arise from those sources. See Habeas

5    Rule 4; Schulp, 513 U.S. at 332.

6          In sum, the evidence Petitioners offer to support their habeas petition is not germane

7    to the issues raised and does not support their claims. That glaring deficiency warrants a

8    dismissal of the petition. See Habeas Rule 4; Schulp, 513 U.S. at 332. In any event,

9    Petitioners’ claims fail on the merits, for the reasons argued below.

10         2.     Background facts as to NSDC’s COVID-19 practices and protocols

11                a.      Intake Screening and Efforts to Mitigate the Risk of COVID-19

12         CoreCivic recognizes the unique and exceptional nature of the current COVID-19

13   pandemic, and takes seriously its responsibility to protect the safety and security of the

14   detainees and inmates in its facilities, its staff, its contractors’ employees, its governmental

15   partners’ employees, and the public as a whole. (Ex. A. ¶ 12). CoreCivic’s Facility Support

16   Center (“FSC”), located in Brentwood, Tennessee, developed company-wide protocols in

17   response to COVID-19, which are implemented based on each facility’s unique population,

18   physical plant, and safety and security concerns. (Id. ¶ 13). FSC provides ongoing guidance

19   and instruction to its facilities, including NSDC, consistent with recommendations of the

20   CDC and its governmental partners, as well as state and local health authorities where its

21   facilities are located. (Id.). As additional recommendations are made in consideration of

22   localized health conditions, practices to prevent the spread of COVID-19 at NSDC have

23   evolved, with changes occurring sometimes on a daily basis. (Id.).

24         FSC has also activated its Emergency Operations Center (“EOC”), which allows for

25   effective communication and guidance to all CoreCivic facilities in a timely manner as to

26   daily developments regarding COVID-19 information, CDC guidance, and developing

27   operational modifications and enhancements. (Id. ¶ 14). Each week and based on need

28
                                                    21
          Case 2:20-cv-01586-GMN-DJA Document 13 Filed 09/17/20 Page 22 of 40



1    (including a COVID-19 positive test or significant change in circumstances), CoreCivic

2    facility administrators participate in a conference call with CoreCivic’s EOC to review

3    current and new protocols, receive CDC updates, and discuss additional concerns and

4    requests. (Id. ¶ 15). CoreCivic facility leaders also participate in a call once a week to discuss

5    new protocols, receive CDC updates, and discuss additional concerns and requests related

6    to the response to COVID-19. (Id.). Further, all CoreCivic facility administrators have

7    access to an intranet sharepoint site that contains all company-wide information,

8    communications, and updated protocols related to COVID-19. (Id.).

9           NSDC has its own daily briefing with facility leadership and designated supervisory

10   staff to discuss daily issues and assign tasks associated with COVID-19 operational

11   responses. (Id. ¶ 16). NSDC’s COVID-19 Checklist guides daily responsibilities employed

12   to ensure staff are timely apprised of new developments concerning COVID-19 exposure

13   and infection risks. (Id.). Daily responsibilities are assigned to the Warden (or the

14   Administrative Duty Officer); each Shift Supervisor (or designed Assistant Shift

15   Supervisor); Unit Manager; Safety Manager; Health Services Administrator; contracted

16   Food Service Manager; and Quality Assurance Manager. (Id.). The purpose of this checklist

17   is to ensure that each of those facility supervisors is timely aware of new developments and

18   is speaking with staff and detainees about following appropriate precautions; encouraging

19   staff and detainees to seek medical care if they feel ill or show signs of illness; monitoring

20   staff and detainees for signs of illness; engaging in ongoing education efforts with staff and

21   detainees; verifying ample supplies of appropriate materials; and conducting sanitation

22   inspections on a daily basis in their delegated area of responsibility. (Id.). See Attachment A

23   (NSDC COVID-19 Checklist).

24          Respondent is in continual contact with ICE and USMS officials to keep NSDC’s

25   government partners updated on protocols and procedures at the facility, to report on the

26   status of facility operations and detainee health statistics, and to address concerns or

27   directives that ICE or USMS may have regarding NSDC operations. (Ex. A ¶ 17).

28
                                                     22
          Case 2:20-cv-01586-GMN-DJA Document 13 Filed 09/17/20 Page 23 of 40



1           The Health Services Administrator is in frequent contact with the Nye County

2    Health Department and other local government bodies and officials to provide updates as

3    to infection rates and to ensure any applicable state and local protocols are met. (Id. ¶ 18).

4           In February 2020, CoreCivic issued an initial Pandemic Coronavirus plan that has

5    been continually updated as more becomes known about the virus, and additional guidance

6    is provided by the CDC. (Id. ¶ 19). See Attachment B (CoreCivic Pandemic Coronavirus

7    Plan). CoreCivic also initiated a COVID-19 Medical Emergency Plan that has been

8    implemented at all CoreCivic facilities, including NSDC. (Ex. A ¶ 20). See Attachment C

9    (Medical Emergency: Pandemic Coronavirus (COVID-19) Plan).

10          On approximately March 25, 2020, CoreCivic initiated a Medical Management of

11   COVID-19: Quarantine High Risk Inmates/Detainees plan in order to employ operational

12   strategies for quarantine of those who are at higher risk for contracting COVID-19. (Ex. A

13   ¶ 21). See Attachment D (Medical Management of COVID-19: Quarantine High Risk

14   Inmates/Detainees in Every Facility and correspondence from Managing Director of

15   Operations D. Berkebile to Wardens dated 3/25/20). Heightened-risk detainees are

16   currently housed in in F1. (Ex. A ¶ 21). NSDC began taking steps to prevent the

17   introduction of COVID-19 on approximately March 7, 2020. (Id. ¶ 22).

18          All individuals who wish to enter the facility (including new detainees) are subject

19   to health screening. (Id. ¶ 23). Consistent with CDC Interim Guidance, the screening

20   consists of a questionnaire and temperature check. (Id.). Social distancing is also practiced

21   during the entrance screening process. (Id.). Staff who conduct intake screening wear

22   personal protective equipment and process intake in a manner that allows for

23   physical/social distancing. (Id.). See Attachment E (Photographs of NSDC Lobby).

24          The screening questionnaire asks the following questions: (1) Has the person traveled

25   out of the country in the last 10 days? (2) Is the individual experiencing any symptoms

26   associated with COVID-19? and (3) Has the person been in close contact with anyone who

27   has tested positive for COVID-19? (Id. ¶ 24). If a person answers affirmatively to a screening

28
                                                    23
              Case 2:20-cv-01586-GMN-DJA Document 13 Filed 09/17/20 Page 24 of 40



1    question, or if the person exhibits symptoms of COVID-19, including a fever in excess of

2    100.4 degrees, that individual is denied entry into the facility. (Id.).

3              If a CoreCivic employee is denied entry, that person is sent home and directed to see

4    a healthcare provider for further screening. (Id. ¶ 25). Those who have been denied entrance

5    must obtain clearance from their medical provider and provide documentation before they

6    will be admitted into the facility. (Id.). Likewise, if any staff member experiences symptoms

7    at work, that individual is immediately sent home and directed to see a healthcare provider

8    as soon as possible. (Id.).

9              CoreCivic employees who have been denied entry after screening are instructed to

10   self-quarantine at home for 10 days, or until they are symptom-free. (Id. ¶ 26). During that

11   time, they will be paid and the leave time will not be charged against the employee’s leave

12   balance—provided documentation from a physician indicates the employee sought medical

13   evaluation for COVID-19 exposure. (Id.). This measure is designed to eliminate any

14   incentive for a potentially infected employee to “tough it out” and attempt to report to work.

15   (Id.).

16             Following the entrance health screening, persons permitted to access the facility are

17   still required to complete a security screening. (Id. ¶ 27). Only one person may enter security

18   screening at a time. (Id.). Generally, the security screening resembles most airport security

19   screenings, where items carried by, or to be removed from, a person screened are placed in

20   bins and sent through a scanner. (Id.). At NSDC, officers who manage the scanners disinfect

21   the bins regularly throughout the day. (Id.). They also wear protective gloves such that only

22   the owners of the items screened touch the property with ungloved hands. (Id.).

23             When detainees arrive at the facility, their temperature is taken when they exit the

24   transport vehicle. (Id. ¶ 28). They are then transported to a medical exam room in intake,

25   where an extensive medical history workup is completed, which includes questioning about

26   possible COVID-19 exposure, vulnerability, and symptoms, as described above. (Id. ¶ 29).

27   Their temperature is then taken again. (Id.).

28
                                                     24
          Case 2:20-cv-01586-GMN-DJA Document 13 Filed 09/17/20 Page 25 of 40



1           If a detainee reports any possible exposure, or exhibits any COVID-19 symptoms,

2    the person is immediately taken to the medical unit to be assessed for COVID-19 testing.

3    (Id. ¶ 30). If an incoming detainee passes the screening procedures described above, that

4    individual is housed in either the AA or CA Pod and (absent exceptional circumstances)

5    quarantined for ten days. (Id. ¶ 31).

6           The AA Pod can house 136 detainees. (Id. ¶ 32). The CA Pod can house 103

7    detainees. (Id.). This allows each arrival group to be separated from other groups who are

8    also subject to the ten-day quarantine period. (Id.). Arrival groups do not mix. (Id.). For

9    example, if eight detainees arrived on September 1, and two arrived on September 6, the

10   eight detainees would be celled with each other (two to a cell) and the two detainees would

11   be celled together. (Id. ¶ 33). They would only be permitted out of their cell at the same time

12   as others with whom they arrived. (Id.). This prevents one arrival group from coming in

13   contact with another arrival group. (Id. ¶ 34).

14          All detainees in the AA and CA Pods are monitored by medical staff, which includes

15   having their temperature taken twice a day. (Id. ¶ 35). USMS detainees who are

16   experiencing COVID-19 symptoms during the ten-day quarantine period are logged on a

17   Symptom Monitoring Log. (Id.). See Attachment F (USMS Symptom Monitoring Log).

18          When quarantined, detainees have access to a law library and telephones. (Ex. A

19   ¶ 36). The quarantine units also show movies. (Id.). Pursuant to policy, all detainees in

20   restrictive housing units are escorted in handcuffs while in the unit. (Id.). If a detainee is

21   quarantined in the medical unit, or is moved outside a restrictive housing unit, this would

22   not apply. (Id.).

23          Detainees are regularly advised of the importance of social distancing and are

24   reminded to stay six feet apart by staff during their rounds. (Id. ¶ 38).

25          To reduce the possibility of cross-contamination, officers are assigned to a primary

26   post and, with limited exceptions, work the same unit each day. (Id. ¶ 39). Staff who work

27   in quarantined units do not work in other units. (Id.).

28
                                                    25
          Case 2:20-cv-01586-GMN-DJA Document 13 Filed 09/17/20 Page 26 of 40



1           All programs were canceled to allow for social distancing. (Id. ¶ 40). Program

2    packets are now distributed to detainees in their housing pods. (Id.).

3           NSDC provides satellite feeding (meals are brought to detainees inside their housing

4    pods) in all housing pods. (Id. ¶ 41). For celled pods, detainees are fed in their cells. (Id.).

5    For dormitory pods, detainees retrieve their food tray inside the pod and are permitted to

6    eat in the dayroom or at their bunk. (Id.). Disposable Styrofoam trays are now used for all

7    meals. (Id.).

8           Petitioners claim that “detainees” are being denied access to “programming;

9    communication with their attorneys, other professionals, families, and friends; outside

10   medical services; and public safety information.” (ECF No. 1 at 7). This is inaccurate. (Ex.

11   A. ¶ 42). While NSDC has placed a hold on all social visits (such as visits from friends and

12   family) to limit the number of people entering the facility and interacting with detainees, a

13   video message program was implemented on September 1, 2020, whereby detainees are

14   afforded the opportunity to send video messages to their friends and family. (Id. ¶ 43)

15   Additionally, detainees are able to utilize the mail and telephone to communicate with their

16   loved ones. (Id.).

17          Prior to COVID-19, no telephone calls were free. (Id. ¶ 44). As a result of COVID-

18   19, the USMS permitted one free call a week, for a maximum of 20 minutes. (Id.).

19   Additionally, CoreCivic expanded the ability to purchase phone time from once to twice a

20   week. (Id.). Local telephone calls are 10 cents a minute. (Id.). Out of state calls are 21 cents

21   per minute. (Id.). Petitioners allege there are only five telephones in the G4 Unit for “around

22   90 people.” (ECF No. 1 ¶ 49). This is incorrect. (Ex. A ¶ 44). There are six telephones. (Id.).

23   On September 15, 2020, the population of G4 was 61. (Id.).

24          Face-to-face legal visits are generally suspended, although such visits will be

25   permitted on a case-by-case basis after the attorney is screened for infection in accordance

26   with screening protocols described above. (Id. ¶ 45). If attorneys do not wish to visit in

27

28
                                                    26
          Case 2:20-cv-01586-GMN-DJA Document 13 Filed 09/17/20 Page 27 of 40



1    person, they may have confidential communications with detainees through the detainee

2    telephone or video conference system. (Id. ¶ 46).

3             Officers sanitize all legal visitation areas (both contact and non-contact) before and

4    after each legal visit. (Id. ¶ 47). This includes, but is not limited to, wiping down chairs,

5    tables, phones, and other surfaces and equipment using disinfectant. (Id.).

6             The transportation of detainees to off-site medical providers has been limited to only

7    essential and/or emergency services. (Id. ¶ 48). In the event it is necessary to transport a

8    detainee to an offsite hospital or clinic, staff are required to wear protective gloves and masks

9    throughout the duration of the transport. (Id.). If a detainee returns from an outside medical

10   appointment, including from any hospital, they are given the same health screening as all

11   new detainee intakes. (Id.). In particular, any detainee who is returning to NSDC from an

12   outside hospital visit, is also assessed by a medical provider who reviews their medical status

13   and will determine medically appropriate actions for care and housing, prior to the detainee

14   returning to their assigned housing location. (Id.).

15            Facility vehicles used at NSDC are subject to enhanced cleaning and disinfecting

16   procedures with recommended antiviral cleaning agents before and after each transport. (Id.

17   ¶ 49). All staff who transport detainees to and from NSDC wear gloves and masks. (Id.

18   ¶ 50). The Justice Prisoner & Aline Transportation System (“JPATS”) has limited the

19   movement of detainees in and out of NSDC. (Id. ¶ 51).

20                   b.     COVID-19 Detection and Testing at NSDC

21            NSDC has the ability to test any detainee who, based on the clinical judgment of the

22   medical provider, exhibits or reports symptoms associated with COVID-19. (Id. ¶ 52). The

23   test utilized by NSDC is an infection (not antibodies) test, and is conducted by way of a

24   nasal swab. (Id. ¶ 53). The test is mailed to a third-party lab for processing. (Id. ¶ 54). On

25   average, test results are received by NSDC within four days. (Id.). All detainees who show

26   symptoms and are tested, are immediately quarantined until the results come back. (Id.

27   ¶ 55).

28
                                                     27
          Case 2:20-cv-01586-GMN-DJA Document 13 Filed 09/17/20 Page 28 of 40



1             If a test is returned as positive, the detainee is isolated for ten days. (Id. ¶ 56). Medical

2    staff who need to treat or interact with a detainee who has tested positive for COVID-19

3    wear a mask, gloves, gown, and protective eye equipment. (Id. ¶ 57). If a detainee is tested,

4    even before results are received, the pod that detainee came from becomes a protective

5    cohort pod. (Id. ¶ 58). Currently, no pods are on cohort status. (Id.).

6             The purpose of establishing protective cohorts is to limit contact between the

7    identified vulnerable detainees and the general population and thus eliminate or decrease

8    COVID-19 exposure and infection to those deemed high risk. (Id. ¶ 59). Detainees in

9    cohorted housing pods are restricted to their pods and subject to daily medical monitoring

10   for fever and symptoms of respiratory illness. (Id. ¶ 60). Any that show signs of fever and/or

11   respiratory illness will be referred to medical. (Id.). Cohorting will be discontinued following

12   a 10-day period with no new cases—following the last positive test result. (Id.). Unless

13   USMS orders otherwise, no detainees are transferred in or out for ten days. (Id.).

14            Petitioners allege: “When dormitory units are placed on quarantine . . . they are not

15   permitted to go to medical, church, or the recreation/program room.” (ECF No. 1 ¶ 53.)

16   This is inaccurate. (Ex. A ¶ 61). Detainees in cohort units are permitted to go to medical.

17   (Id.). Medical providers also make rounds within the unit. (Id.). Church services have been

18   discontinued since March, but the Chaplain makes rounds inside units. (Id.). Detainees in

19   cohort have access to everything in their unit. (Id.). For G4 this includes outdoor recreation

20   (three hours a day), law library, three Playstations, and the multi-purpose room. (Id.).

21            Petitioners allege that the only way to receive medical treatment when a unit is on

22   cohort is to call a “man down.” (ECF No. 1 ¶ 58). This is false, as detailed above. (Ex. A

23   ¶ 62).

24            If a staff member observes or suspects that any detainee at NSDC may be

25   symptomatic of potential COVID-19 infection, staff will immediately refer that detainee to

26   the medical unit for screening. (Id. ¶ 63). Any detainee who exhibits such symptoms,

27

28
                                                        28
          Case 2:20-cv-01586-GMN-DJA Document 13 Filed 09/17/20 Page 29 of 40



1    including a fever, will be assessed by a medical provider to determine whether COVID-19

2    testing is clinically indicated. (Id.).

3            All detainees have been instructed on COVID-19 symptoms and are to report any

4    symptoms to staff immediately. (Id. ¶ 64). If NSDC staff are advised of, observe, or suspect

5    that any detainee may be symptomatic of potential COVID-19 infection, staff are instructed

6    to immediately bring the detainee to the medical unit. (Id.). If a detainee believes he or she

7    is experiencing an urgent medical condition, which cannot await the sick call process, the

8    detainee is instructed to immediately notify the Detention Officer stationed in that area,

9    who will notify the nursing staff of the medical problem, and nursing will respond

10   appropriately. (Id. ¶ 65). Trained staff is available to administer emergency first aid and life-

11   saving techniques. (Id.). If it is after normal hours, providers are available on an on-call basis

12   24/7. (Id.). All unit and security staff have been instructed to contact medical personnel

13   immediately if such symptoms are reported or observed. (Id. ¶ 66).

14           All detainee kitchen workers have their temperature taken before entering the

15   kitchen. (Id. ¶ 67). If a detainee presents with a fever, they are immediately taken to NSDC’s

16   negative air pressure rooms and tested for COVID-19. (Id.).

17                   c.      Personal Hygiene and Personal Protective Equipment

18           Cloth masks were distributed to detainees beginning on April 17, 2020—without

19   cost. (Id. ¶ 68). On May 6, 2020, all detainees received a second mask, which allows them

20   to have a mask at all times—even when one is being laundered. (Id.). Detainees are strongly

21   encouraged and reminded to wear their masks. (Id.). In conjunction with the distribution of

22   facial masks to the detainee population, unit staff have provided detainees with education

23   on proper wearing, handling, and disposal of masks. (Id.).

24           On July 30, 2020, CoreCivic implemented an Enhanced Mask Plan to increase the

25   number and frequency of detainees who wear masks. (Id. ¶ 69). The plan requires detainees

26   to wear a mask when they leave their assigned living area. (Id.). Additional postings

27

28
                                                     29
          Case 2:20-cv-01586-GMN-DJA Document 13 Filed 09/17/20 Page 30 of 40



1    regarding safe and proper mask usage were distributed to the housing units the same day.

2    (Id.). See Attachment G (Mask Postings).

3           If a detainee requests a new mask, they are provided one at no charge. (Ex. A ¶ 70).

4    Upon request, detainees are also provided protective gloves at no charge. (Id. ¶ 71).

5           NSDC staff have long been issued protective gloves as part of universal precautions

6    to reduce the risk of exposure to, or transmission of, any pathogen. (Id. ¶ 72). In the normal

7    course of operations, detention staff are required to wear protective gloves when conducting

8    searches of detainees, their cells, and their personal property. (Id.). These normal protocols

9    did not change with the onset of COVID-19. (Id.).

10          In addition to being required to wear protective gloves, staff are also required to wear

11   masks at all times. (Id. ¶ 73). Staff are instructed that the mask should cover both the mouth

12   and nose and be adjusted by the wearer as frequently as needed to ensure the best coverage

13   of the mouth and nose. (Id.). Staff have also been instructed on the re-use and

14   cleaning/laundering of paper and cloth masks per CDC guidelines. (Id.).

15          As of September 15, 2020, NSDC had the following personal protective equipment

16   in stock:

17                   a. 1560 boxes of gloves (100 gloves to a box);

18                   b. 8093 body suits;

19                   c. 230 boot covers;

20                   d. 235 face shields;

21                   e. 6358 N95 masks;

22                   f. 15,870 surgical masks; and

23                   g. 2000 cotton masks.

24   (Id. ¶ 74). In addition, liquid soap is available in all restroom areas. (Id. ¶ 75). Detainees are

25   provided bar soap as well, and may request additional supplies (without limitation and free

26   of charge) upon request. (Id.). Additionally, the officer station in each housing pod has a

27   box of soap that detainees may take at their leisure. (Id.).

28
                                                     30
          Case 2:20-cv-01586-GMN-DJA Document 13 Filed 09/17/20 Page 31 of 40



1           For legitimate and corrections industry-accepted safety and security reasons,

2    detainees are not provided with alcohol-based hand sanitizer, as it is flammable and can be

3    used to make homemade alcohol. (Id. ¶ 76). NSDC permits staff to bring in a small amount

4    of alcohol-based hand sanitizer for personal use. (Id.). Staff have access to soap and running

5    water at their stations. (Id. ¶ 77).

6                   d.      Enhanced Sanitation Practices

7           NSDC has enhanced its already robust sanitation practices in response to COVID-

8    19. (Id. ¶ 78). All pods and detainee common areas (day rooms, showers, sinks, toilets,

9    library, medical, recreation yards, computer lab, etc.) are sanitized each hour (and typically

10   more frequently) from 7:00–22:00. (Id. ¶ 79). Detainee workers received additional training

11   regarding the proper use of cleaning supplies to allow for efficient disinfection. (Id.).

12          Detainees in cell pods may request cleaning supplies at any time to clean the inside

13   of their cell. (Id. ¶ 80). There is no limit to how frequently detainees can request (and are

14   provided) these supplies. (Id.). Each unit’s cleaning supply inventory is checked and

15   restocked daily to maintain a sufficient supply on hand. (Id. ¶ 81).

16          The entire facility (including all door handles, crash gates, intake area, front post

17   area, vehicles, etc.) is disinfected each day. (Id. ¶ 82). Staff are required to dip keys in

18   disinfectant and dry them off with a paper towel before checking them out. (Id. ¶ 83). See

19   Attachment H (Photograph of Key Cleaning Notice and Station).

20          Laundry, and other carts used to transport meals or commissary, are disinfected on

21   entry and exit of every housing pod. (Ex. A ¶ 84). All dining areas are cleaned and

22   disinfected before, during, and after all meals. (Id. ¶ 85). All medical personnel clean and

23   disinfect their areas after seeing a detainee ensuring that all medical equipment is cleaned

24   and disinfected. (Id. ¶ 86). Peroxide, disinfectant wipes, and HDQ disinfecting solution are

25   utilized for the sanitation efforts described above. (Id. ¶ 87).

26          The disinfectants used at NSDC are EPA-registered for use against COVID-19. (Id.

27   ¶¶ 87-88). They are not diluted, as Petitioners claim. (ECF No. 1 ¶ 39; Ex. A ¶ 88). Rather,

28
                                                     31
          Case 2:20-cv-01586-GMN-DJA Document 13 Filed 09/17/20 Page 32 of 40



1    they come in concentrated form, and are mixed with water according to the manufacturer’s

2    specifications. (Ex. A ¶ 88). Staff and detainees are instructed that areas where disinfectants

3    are used must be permitted to air dry. (Id.).

4                    e.      Detainees’ Education and Access to Information

5            Each Tuesday (USMS one week and ICE the next), the Warden and Department

6    Heads (business office, medical, religious services, food services, etc.) meet with two

7    detainee designees (these designees change weekly) from each pod to discuss COVID-19

8    issues, answer questions, and receive detainee feedback. (Id. ¶ 89). Such discussions include

9    how to obtain medical services, proper social distancing, sanitation, hand washing, personal

10   hygiene, and exposure-prevention practices. (Id.). These meetings facilitate communication

11   between detainees and staff, and allow staff to instill proper hygiene and social distancing

12   practices among the detainee population. (Id.). Detainees are also regularly advised via

13   postings throughout the facility, and twice-weekly town hall meetings, to let staff know

14   immediately if they have a fever, chest congestion, or difficulty breathing. (Id. ¶ 90).

15           Additionally, COVID-19 Prevention Plan Notices are posted throughout the facility

16   and within all Housing Pods. (Id. ¶ 91). See Attachment I (COVID-19 Postings from BA).

17   The Prevention Plan is also reviewed during the weekly meetings. (Ex. A ¶ 91). In the event

18   of a change or addition to COVID-19 protocols or procedures, Change Notices are

19   distributed to all staff. (Id. ¶ 92).

20
                     f.      Access to Detainee Health Care and Plans in the Event of
21                           Detainee Infection

22           NSDC has highly security-sensitive and confidential emergency plans for a Medical
23   Emergency and Pandemic Preparedness, as part of its Emergency Response Policy. (Id.
24   ¶ 93). The disclosure of the specific details of those plans would pose a safety and security
25   risk to the detainee population, CoreCivic staff, and the public. (Id.). The facility also has a
26   staffing contingency plan in the event there are increased staff absences due to COVID-19.
27   (Id. ¶ 94).
28
                                                     32
          Case 2:20-cv-01586-GMN-DJA Document 13 Filed 09/17/20 Page 33 of 40



1           NSDC has the capacity to effectively quarantine and medically isolate any detainee

2    who is confirmed, presumed, or suspected positive for COVID-19. (Id. ¶ 95). There are two

3    negative air pressure rooms in the medical unit and five medical isolation cells where

4    detainees can be medically isolated from the detainee population and most facility staff,

5    while still receiving appropriate medical care. (Id.). Should additional space be needed,

6    NSDC has the ability to clear detainees from a housing area, and dedicate that housing area

7    as a cohort or quarantine to limit the exposure to other detainees or staff. (Id. ¶ 96).

8           NSDC is constantly reviewing its contingency plans for confirmed or presumptive

9    COVID-19 positive detainees to promote containment and prevent further exposure and

10   infection. (Id. ¶ 97). In the exceptional event that the number of COVID-19 cases reaches

11   high levels, CoreCivic can provide additional support, supplies, or personnel to NSDC, and

12   also make additional unutilized bed space at other CoreCivic facilities available on short

13   notice. (Id. ¶ 98). Should a detainee require higher levels of care or monitoring than NSDC

14   can provide, detainees can be transferred to receive higher levels of care or monitoring at

15   Desert View Hospital or additional Las Vegas hospitals, if necessary. (Id. ¶ 99).

16          NSDC has developed and is constantly reviewing its contingency plans for

17   confirmed or presumptive COVID-19 positive detainees. (Id. ¶ 100).

18
           3.     Respondent has taken objectively reasonable measures to protect
19                Petitioners.

20         To prevail on their first Fifth Amendment challenge, Petitioners must demonstrate

21   that Respondent failed to provide them with “food, clothing, shelter, medical care, [or]

22   reasonable safety.” DeShaney v. Winnebago Cty. Dep’t of Soc. Servs., 489 U.S. 189, 200 (1989).

23   An “objective deliberate indifference standard” applies. Gordon v. Cty. Of Orange, 888 F.3d

24   1118, 1124-25 (9th Cir. 2018); see also Castro v. Cty. Of Los Angeles, 833 F.3d 1060, 1071 (9th

25   Cir. 2016) (defendant’s conduct must be “objectively unreasonable” to violate the Due

26   Process Clause on a failure-to-protect claim). Specifically, Petitioners must demonstrate: 1)

27   Respondent made an intentional decision concerning Petitioners’ conditions of

28
                                                    33
          Case 2:20-cv-01586-GMN-DJA Document 13 Filed 09/17/20 Page 34 of 40



1    confinement; 2) those conditions caused a substantial risk of serious harm to Petitioners; 3)

2    Respondent did not implement reasonable measures to abate that risk; and 4) that failure

3    caused Petitioners harm. Gordon, 888 F.3d at 1125.

4          With respect to the third element, Petitioners must show that Respondent’s conduct

5    was “objectively unreasonable,” a test that will necessarily turn on the facts and

6    circumstances of each particular case. Id. “The mere lack of due care by a state official does

7    not deprive an individual of life, liberty, or property” under the Fifth Amendment. Id. Thus,

8    a petitioner must prove “more than negligence but less than subjective intent—something

9    akin to reckless disregard.” Id.

10         Moreover, a prisoner who brings a deliberate-indifference claim “has a steep hill to

11   climb.” Keohane v. Fla. Dep’t of Corr., 952 F.3d 1257, 1266 (11th Cir. 2020). The deliberate

12   indifference must rise to the level of an “unnecessary and wanton infliction of pain.” Estelle

13   v. Gamble, 429 U.S. 97, 105 (1976). An official may escape liability for known risks if he

14   responded reasonably to the risk, “even if the harm ultimately was not averted.” Swain v.

15   Junior, 2020 WL 2161317, at *4 (11th Cir. 2006); see also Jorge V.S. v. Green, 2020 WL

16   1921936, at *3 (D.N.J. Apr. 21, 2020) (“Clearly, jail officials are well aware of the risks and

17   dangers posed by COVID-19 and have taken more than adequate steps to alleviate that risk

18   to the best of their ability, and have also directly provided Petitioner treatment … That these

19   steps do not guarantee Petitioner will remain healthy and free of the disease is immaterial,

20   the constitution requires no such perfection.”).

21         Here, the significant measures Respondent has implemented at NSDC in response to

22   the COVID-19 pandemic demonstrate that Respondent has not recklessly disregarded the

23   health and safety of Petitioners or other detainees in his care. Those measures likewise refute

24   Petitioners’ claim that they and other detainees face a substantial risk of contracting

25   COVID-19. Petitioners’ bald assertions to the contrary, unsubstantiated by evidence, do not

26   entitle them to relief. Moreover, Petitioners conflate “reasonable safety” with “absolute

27   safety” in that they apparently believe their mere presence in NSDC subjects them to a

28
                                                    34
          Case 2:20-cv-01586-GMN-DJA Document 13 Filed 09/17/20 Page 35 of 40



1    substantial risk of contracting COVID-19. Nothing in the Fifth Amendment, however,

2    requires Respondent to guarantee that Petitioners will not get COVID-19. See Dawson v.

3    Asher, 2020 WL 1704324, at *12 (W.D. Wash. Apr. 8, 2020) (“[U]nder the Fifth

4    Amendment, Respondents are not required to eliminate any risk to Petitioners. Instead,

5    Respondents are required to provide for their ‘reasonable safety.”); Keohane v. Fla. Dep’t of

6    Corr., 952 F.3d 1257, 1266 (11th Cir. 2020) (“The Constitution doesn’t require that the

7    medical care provided to prisoners be perfect, the best obtainable, or even very good.”).

8          Further, Petitioners cannot point to any intentional decision that has caused a risk of

9    harm. Even the failure to implement particular measures does not qualify as an “intentional

10   decision.” See Moriarty v. Cty. Of San Diego, 2019 WL 4643602, at *10 (S.D. Cal. Sept. 24,

11   2019) (ruling that the “failure to appreciate that he was suicidal was not an ‘intentional

12   decision’’ under the objective-reasonableness test). Indeed, the actions taken at NSDC

13   confirm that Respondent’s intentional decision-making provided a safer environment for

14   Petitioners and the other detainees. See Morales v. City of N. Las Vegas, 272 F. Supp. 3d 1216,

15   1222 (D. Nev. 2017) (concluding that a prison facility’s deliberate attempts to protect an

16   inmate evinced plaintiff’s failure to show that he was subjected to a substantial risk of harm).

17         Lastly, Petitioners’ allegations of isolated instances in which they claim to have

18   observed facility staff members not following the protocols does not establish that

19   Respondent has been objectively unreasonable, or that he acted in reckless disregard in

20   developing and implementing protocols. See Lucero-Gonzalez v. Kline, 2020 WL 2987002, at

21   *10 (D. Ariz. June 2, 2020) (“Although there may be some instances in which Defendants’

22   policies have not been followed … this does not reflect that the policies themselves are

23   objectively insufficient. Rather, it supports only that various staff, detainees, or other

24   individuals—who are not named as Defendants to this action—have failed to comply with

25   Defendants’ COVID-19-related policies.”).

26         Indeed, the reasonable efforts Respondent has undertaken to respond to the COVID-

27   19 pandemic are borne out in the medical treatment of Petitioners. Although Petitioners

28
                                                    35
          Case 2:20-cv-01586-GMN-DJA Document 13 Filed 09/17/20 Page 36 of 40



1    make various allegations regarding their medical treatment at NSDC, the reality is neither

2    Petitioner ever requested any testing or treatment for COVID-19, and both have been

3    properly assessed for potential COVID-19 symptoms and treatment throughout their

4    detention. NSDC’s screening and treatment of Petitioners met and, in one instance

5    exceeded, the protocols established by the CDC. (See, e.g. Ex. B at ¶ 23 (detainees who test

6    positive are medically isolated consistent with CDC guidelines); Id. at ¶¶ 39, 43 (detainee

7    Kim tested for COVID-19 despite not meeting threshold temperature of 100.4 degrees due

8    to slight fever).

9          In sum, Petitioners have failed to demonstrate that Respondent responded to the

10   COVID-19 pandemic with deliberate indifference. On the contrary, Respondent has taken

11   reasonable steps to mitigate the risks associated with the pandemic and to protect the safety

12   and well-being of NSDC detainees. Under the circumstances, Petitioners have failed to

13   demonstrate they are at substantial risk of contracting COVID-19 or suffering serious harm.

14   Accordingly, their first Fifth Amendment claim fails and their habeas petition should be

15   denied.

16         4.      Petitioners’ conditions of confinement do not qualify as punishment.

17         To prevail on their second Fifth Amendment challenge, Petitioners must establish

18   that their conditions of confinement amount to punishment. See Bell v. Wolfish, 441 U.S.

19   520, 535 (1979). Petitioners are required to show either an express intent to punish them or

20   the imposition of a restriction or condition that is not reasonably related to a legitimate

21   government objective. Bell, U.S. at 539. A presumption of punitive conditions arises only

22   where a petitioner demonstrates that conditions are “identical to, similar to, or more

23   restrictive than, those in which his criminal counterparts are held.” Jones v. Blanas, 393 F.3d

24   918, 932 (9th Cir. 2004). The presumption is rebuttable, however, and may be overcome if

25   the government establishes “legitimate, non-punitive interests justifying the conditions of

26   [the detainee’s] confinement” and “that the restrictions imposed … [are] not ‘excessive’ in

27   relation to these interests.” Id. at 935.

28
                                                    36
            Case 2:20-cv-01586-GMN-DJA Document 13 Filed 09/17/20 Page 37 of 40



1            Here, Petitioners do not allege that the conditions at NSDC are “identical to, similar

2    to, or more restrictive than, those in which his criminal counterparts are held.” Nor do they

3    identify any particular criminal detention facility that utilizes different—let alone better—

4    COVID-19 protocols than NSDC. Thus, the presumption does not apply. In any event, the

5    detention of persons charged with crimes serves a legitimate government interest. See United

6    States v. McDonald, 2020 WL 1659937, at *3 (D. Nev. Apr. 3, 2020) (“Defendant’s detention

7    is reasonably related to legitimate public interests, namely, protecting the community and

8    ensuring his appearance at trial[.]”). Moreover, Respondent has taken extensive steps to

9    mitigate the risk of COVID-19 at NSDC, including measures to prevent the spread of the

10   virus and to provide appropriate medical care to those who may contract it.

11           In sum, Petitioners’ detention at NSDC does not amount to punishment. Indeed, the

12   district court assigned to each Petitioner’s criminal case has already considered the facts and

13   competing arguments relating to each individual Petitioner and found compelling reasons

14   not to release them. Thus, continued detention does not amount to punishment because it

15   is reasonably related to non-punitive and legitimate goals. The public interest is also best

16   served by deferring to the orderly protocols and processes implemented by Respondent in

17   addressing COVID-19. See Youngberg v. Romeo, 457 U.S. 307, 322-23 (1982) (urging judicial

18   deference and finding presumption of validity regarding decisions of medical professionals

19   concerning conditions of confinement). Accordingly, Petitioners’ second Fifth Amendment

20   claim fails and the habeas petition should be denied.

21   I.      Petitioners’ remaining allegations have no merit.

22            1.     Chief Sapp has acted appropriately in his dealings with NSDC detainees.

23            Eugene Sapp serves as Chief of Unit Management at NSDC. (Ex. C ¶ 3 5). Petitioners

24   allege that on May 27, 2020, Chief Sapp informed the G2 Unit population that “at least 60

25   to 70% of them had asymptomatic COVID-19 and that if they did not have more than 2 or

26   3 symptoms, including fever, they would not be tested.” (ECF No. 1 ¶ 67). Chief Sapp has

27
     5
         Exhibit C is the declaration of Eugene Sapp.
28
                                                    37
          Case 2:20-cv-01586-GMN-DJA Document 13 Filed 09/17/20 Page 38 of 40



1    testified under oath that he did not make these statements (Ex. C ¶ 4). According to Chief

2    Sapp, he is not a medical professional and he would not have speculated as to which

3    detainees were asymptomatic. (Id.). In addition, Petitioners’ allegations inaccurately

4    describe CoreCivic’s COVID-19 testing protocol. (Id.).

5           Petitioners next allege that on June 9, 2020, Chief Sapp told detainees “‘it is what it

6    is’ in response to their protests that they had been exposed to a newly arrived infected

7    individual who was not quarantined properly.” (ECF No. 1 ¶ 33). According to Chief Sapp’s

8    sworn testimony, “This did not happen.” (Ex. C ¶ 5).

9           Lastly, Petitioners allege that on June 10, 2020, multiple G2 Unit detainees told

10   Chief Sapp “that they would report the above exposure to their attorneys” and that he

11   responded: “I hope you have a good lawyer. I’ll be waiting for your lawsuit. Good luck

12   with that.” (Id. at ¶ 34). Chief Sapp has testified under oath that “[t]his conversation never

13   occurred.” (Ex. C ¶ 6).

14
            2.     When quarantined, NSDC detainees are monitored by medical staff.
15          Petitioners allege that when quarantined, they are watched by correctional staff
16   rather than medical staff. (ECF No. 1 at ¶ 59.) This is inaccurate. (Ex. A ¶ 35). All detainees
17   in the AA and CA Pods are monitored by medical staff, which includes having their
18   temperature taken twice a day. (Id.). In addition, USMS detainees who are experiencing
19   COVID-19 symptoms during the ten-day quarantine period are logged on a Symptom
20   Monitoring Log. (Id.). See Attachment F (USMS Symptom Monitoring Log).
21          3.     Petitioners have declined opportunities to buy extra soap.
22          Detainees receive soap from NSDC free of charge and they also are permitted to
23   purchase brand-name soap from the commissary. (Ex. A ¶ 107). While Petitioners
24   purchased brand-name soap on occasion, the majority of their commissary purchases were
25   for food items, indicating they are provided with an ample supply of facility-issued soap.
26   (Id. ¶ 108). See Attachment K (Petitioners-Plaintiffs’ Commissary Records). Since March
27

28
                                                    38
          Case 2:20-cv-01586-GMN-DJA Document 13 Filed 09/17/20 Page 39 of 40



1    2020, Petitioner Kim purchased brand-name soap seven times and Petitioner Carranza four

2    times. (Ex. A 108).

3           4.     NSDC does not utilize a “hole” for infected detainees.

4           There is no “hole” at NSDC. (Id. ¶ 109). There is a restrictive housing unit that has,

5    on occasion, been used for quarantine overflow. (Id.). Detainees who have been quarantined

6    in the CA pod are provided with the same basic necessities as other detainees. (Id.).

7           5.     NSDC did not give an ultimatum to detainees.

8           Petitioners allege that protective custody (“PC”) detainees housed in the heightened-

9    risk COVID-19 pod “were given an ultimatum: sign a waiver agreeing to be housed with

10   general population (“GP”), COVID-19 high-risk inmates or be placed in the hole.” (ECF

11   No. 1 at ¶ 38). This is false. (Ex. A ¶ 112). Rather, in August 2020, NSDC restructured

12   several of its housing pods. (Id.). The housing pod that was utilized to house heightened-

13   risk detainees (BB), was transitioned to a female pod. (Id.). As such, heightened-risk PC

14   detainees were offered the opportunity to be housed in the same housing pod as heightened-

15   risk GP detainees (G4). (Id.). They were not required or pressured to do so, nor were they

16   required to sign a waiver. (Id.). Instead, as is the procedure for all PC detainees who wish

17   to be moved to a GP housing unit, they were required to advise NSDC of their decision in

18   writing. (Id.). If they declined to be housed with PC GP detainees, they were housed in CA

19   with other PC detainees. (Id.).

20          6.     Pepper spray deployed in BA did not infiltrate BB.

21          Petitioners allege that pepper spray deployed in BA “infiltrated BB.” (ECF No. 1 ¶

22   73). That assertion is false. (Ex. A ¶ 37). Every housing pod at NSDC, including the AA

23   and CA pods, has its own ventilation unit. (Id.).

24   ///

25   ///

26   ///

27   ///

28
                                                   39
         Case 2:20-cv-01586-GMN-DJA Document 13 Filed 09/17/20 Page 40 of 40



1                                       CONCLUSION

2          For the reasons argued above, the Court should dismiss, and alternatively deny, the

3    Petition for Writ of Habeas Corpus Pursuant to 28 U.S.C. § 2241.

4          Respectfully submitted this 17th day of September, 2020.

5                                                     NICHOLAS A. TRUTANICH
                                                      United States Attorney
6

7                                                     s/ Holly A. Vance
                                                      HOLLY A. VANCE
8                                                     Assistant United States Attorney
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                 40
